Citation Nr: 1455698	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-37 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diagnosed Hodgkin's lymphoma, to include as due to environmental hazards in the Gulf War.

2.  Entitlement to service connection for blood clot, left leg, to include as secondary to Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran, through his representative, submitted a Waiver of Agency of Original Jurisdiction (AOJ) Consideration of Additional Evidence in February 2012.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A Remand is necessary in order to optimally develop the record.  First, the August 2014 Supplemental Statement of the Case identifies VA treatment records, specifically at the Central Texas VA HCS from July 2010 to July 2014, and indicates they are relevant to the Veteran's medical history of the disability on appeal, Hodgkin's lymphoma.  These records have not been incorporated into the claims file for review by the Board.  38 C.F.R. § 3.159(c)(2).

Second, in a May 2011 statement, the Veteran asserted that he was stationed in Riyadh, Saudi Arabia between December 1995 and February 1996 which would qualify for Gulf War service.  To date the Veteran's alleged SW Asia service has not been confirmed.

Service treatment records show that the Veteran received treatment at Barksdale Air Force Base in October 1995 and February 1996, but his service treatment records do not contain any entries from November 1995 to January 1996 (namely the period he reported being stationed abroad).  The Veteran's DD-214 shows assignment to the Second Communications Squadron in the Air Force and enumerates zero days of foreign service.  Also, Personnel Information Exchange System (PIES) requests were returned in May 2011, negative for evidence in the Veteran's personnel records of service in Southwest Asia.  The August 2014 Supplemental Statement of the Case first identified the lack of verified service in the Persian Gulf as a partial basis for the denial of service connection.   

Nevertheless, the personnel records provided with the PIES requests do not span the relevant dates.  Service treatment records do identify that the Veteran was cleared for temporary duty at the end of October 1995.  Also, a Beneficiary Identification and Records Locator (BIRLS) screen print dated October 2012 contains an entry, of unknown provenance, identifying in-theater Gulf War service from November 1995 to December 1995.  These inconsistencies in the record on appeal must be resolved.  

Last, the Board notes that while the Veteran was provided a VA examination in February 2013, the VA examiner did not respond to two questions in the examination request: "Please review and DIRECTLY ADDRESS the evidence submitted by the veteran suggesting a link between GW service/exposure and lymphoma" and

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is...a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" that the disability pattern or diagnosed illness is related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.

The latter question, originating from Training Letter 10-01 (Adjudicating Claims Based on Service in the Gulf War and Southwest Asia) implicitly recognizes the possibility of direct service connection-as is the case here, in the absence of an undiagnosed or medically unexplained chronic multisymptom illness.

If a specific exposure event-including identification of specific agents (e.g. depleted uranium), compounds (e.g. particular pesticides), prophylactic treatments (e.g. particular vaccines), etc.-can be conceded based on the circumstances of the Veteran's service (aided by the service records and in light of his lay testimony), an addendum medical opinion will be necessary.  38 C.F.R. § 3.303(a).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Incorporate all VA treatment records from Central Texas VA HCS into the claims file.

2.  Obtain the entire personnel record and review for evidence of military service in the Persian Gulf (i.e. in Riyadh, Saudi Arabia between December 1995 and February 1996).  

3.  Only if a specific exposure is verified or conceded as consistent with the circumstances of the Veteran's service, then request an addendum medical opinion for an answer to the question posed to the VA examiner in the February 2013 examination request: Please provide a medical opinion, with supporting rationale, as to whether it is "at least as likely as not" (a 50 percent or greater probability) that the diagnosed Hodgkin's lymphoma is related to [specific exposure event] experienced by the Veteran during his service.

4.  Then, readjudicate the claims of entitlement to service connection for Hodgkin's lymphoma and blood clot, left leg, on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



